DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, claim 5 recites ‘the output of the previous command displayed in the first area.’  It is unclear whether ‘displayed in the first area’ is intended to refer to ‘the output’ or ‘the previous command.’  Parent claim 1 recites ‘a previous command’ and ‘an output of the previous command.’  However, neither the previous command nor the output of the previous command is recited to be displayed in the first area.  For the purposes of examination, this limitation is interpreted as:
the output of the previous command

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 20170270091 A1, published 09/21/2017), hereinafter Singh, in view of Clark et al. (US 20190296971 A1, published 09/26/2019), hereinafter Clark.

Regarding claim 1, Singh teaches the claim comprising:
A computer-implemented method for command output management in a command line interface, comprising (Singh Figs. 1-6; abs., method for processing command line interface (CLI) commands of a CLI-based application):
displaying, by one or more processors, a prompt for command-inputting in a current line in a first area in the command line interface; receiving, by one or more processors, a command entered in the current line (Singh Figs. 1-6; [0017], FIG. 1 depicts a command line interface (CLI) system 100; [0023], the CLI system 100 further includes a CLI user interface manager 104, which provides a user interface 106 that allows users to easily find and use the appropriate CLI commands; [0046], these figures, the GUI includes a query box 402 for a user to enter one or more keywords (e.g., characters, symbols and/or numbers) to search for CLI commands; the GUI further includes an execute button 406 to execute a user-selected CLI script; [0047], as illustrated in FIG. 4A, when a user enters one or more keywords in the query box 402 of the GUI 400, the entered characters, symbols and/or numbers (collectively referred to herein as “text”) are used to automatically provide one or more CLI commands, e.g., CLI scripts, to use as suggestions; [0048], in the example shown in FIG. 4A, the user has entered “create esx” in the query box 402 of the GUI 400; the “create esx with the specified build” script is the top suggestion; [0049], as illustrated in FIG. 4B, when the user selects a suggested CLI command or script, two additional sections 408 and 410 and a default button 412 will appear in the GUI 400 (box 402 shown to be populated with CLI command “create esx with the specified build”); [0051], as shown in FIG. 4D, since the user has selected “ESX VM: 10.18.80.105” after entering “use” in the query box 420, three new CLI scripts have been found and suggested);
automatically clearing a second area prior to displaying any command output, wherein the second area is separate from and contiguously placed below the first area; displaying, by one or more processors, an output generated from an execution of the received command in the second area, in response to a previous command being a same command as the received command, displaying the output of the received command in the second area after first clearing the second area (Singh Figs. 1-6; [0040], the optional cache manager 218 of the CLI user interface manager 104 operates to process the output information of the executed CLI commands; the results of these types of CLI commands can be cached for future use; this can be accomplished by caching results of the CLI commands for future usage in a cache pool 224; when the same command is requested, the corresponding result can be retrieved from the cache pool and the cache pool can be replenished of the retrieved result for future use or consumption; [0046], the GUI further includes an execute button 406 to execute a user-selected CLI script; [0048], in the example shown in FIG. 4A, the user has entered “create esx” in the query box 402 of the GUI 400; the “create esx with the specified build” script is the top suggestion; [0049], as illustrated in FIG. 4B, when the user selects a suggested CLI command or script, two additional sections 408 and 410 and a default button 412 will appear in the GUI 400 (section below section 402 automatically cleared); [0050], as illustrated in FIG. 4C, after the CLI script has been executed, the output of the CLI script is presented to the user in the GUI 400 in a text box 418, which is called “System” (sections 408 and 410 below section 402 in Fig. 4B are cleared and replaced with output 418); [0057], at block 514, in response to a user activation of the execute button 406 on the GUI 400, the output type of the CLI command being executed is determined; if the CLI command is determined to be the type that produces static cacheable output at block 514, the operation then proceeds to block 524, where the cache manager 218 determines whether the output of the CLI command being executed is cached in the output cache; if the output of the CLI command is found in the output cache, the operation proceeds to block 526, where the cached output from the output cache is set as the output of the CLI command; the operation then proceeds to block 530, where the output is transmitted to the GUI 400 via the user interface controller to be presented to the user);
and storing, by one or more processors, the command entered in the current line and the output of the received command as a pair (Singh Figs. 1-6; [0025], the CLI command description extractor 212 of the CLI user interface manager 104 operates to automatically extract/parse information of CLI commands that are used in the CLI-based application 102; the usage guideline information of a CLI command includes at least a description of the usage of the CLI command and any required input parameters to execute the CLI command, and may also include any output as a result of the CLI command execution; [0026], as shown in FIG. 3, the annotated command object 300 includes an identification section 302, a requirement section 304, an input parameter section 306, an output parameter section 308, and a command section 310; [0040], the optional cache manager 218 of the CLI user interface manager 104 operates to process the output information of the executed CLI commands; caching results of the CLI commands for future usage in a cache pool 224; when the same command is requested, the corresponding result can be retrieved from the cache pool; [0042], if the output of the CLI command being executed is found in the output cache, the output stored in the output cache is used as the output of the CLI command without having to actually execute the CLI command to produce the output; this output retrieved from the output cache can be presented to the user via the user interface 106; if the output of the CLI command being executed is not found in the output cache, the cache manager initiates the execution of the CLI command and stores a copy of the output in the output cache for future use; [0045], using the output cache and the cache pool, the CLI system 100 is able to supply the output of certain CLI commands without having to execute the CLI commands to produce the output; [0050], as illustrated in FIG. 4C, after the CLI script has been executed, the output of the CLI script is presented to the user in the GUI 400 in a text box 418, which is called “System;” [0057], next, at block 514, in response to a user activation of the execute button 406 on the GUI 400, the output type of the CLI command being executed is determined by the cache manager 218; a copy of the output of executed CLI command is saved or cached in the output cache for future use by the cache manager, at block 528, before the output is transmitted to the GUI, at block 530; [0059], the information regarding the output retrieved from the cache pool is transmitted to the GUI 400 via the user interface controller 210 to be presented to the user so that the output can be used; claim 4, searching the output of the candidate CLI command in an output cache)
However, Singh fails to expressly disclose based on comparing an output of the previous command to the output of the received command and there being a difference, displaying the difference in a portion of the second area below the output of the received command.  In the same field of endeavor, Clark teaches:
based on comparing an output of the previous command to the output of the received command and there being a difference, displaying the difference in a portion of the second area below the output of the received command (Clark Figs. 1-5; [0043], test actions may be initiated by remote invocation of a script via a command line interface made available from certain network devices; [0045], the same set of commands that was run before the change may be automatically executed again; [0047], the administrator can periodically refresh a comparison provided by validation viewer 360 and watch as the network converges to a stable point; [0055], FIG. 5 illustrates a screen shot showing an example of one possible graphical user interface display for validation viewer 360 with an intelligent differencing format; change validation results window 500, in this example, shows that screen area 505 lists Internet Protocol (“IP”) addresses, names for test actions, and commands in a set of selectable tabs beginning with selectable screen tab 510; [0056], selectable tab 515 has been “expanded” to display an intelligent differences result portion associated with the command name “show ip route” executed, for example, on a device with IP address 192.168.56.20; lines 520 and 525 reflect that, based on an intelligent differences algorithm, a difference in the before (e.g., left side) and after (e.g., right side) results for the “show ip route” test action has been found; [0058], returning to FIG. 5, selectable tabs 530 and 535 show additional commands that are available for expansion or further inspection; a system administrator may monitor the network repeatedly by hitting refresh 540 one or more times to obtain a near real-time view of the network state relative to its baseline; the information on a display may be dynamically updated from the simple command output (before only, not shown) to the intelligent differences view (before-vs-after, as shown), for example as the results of the command outputs and/or intelligent difference processing become available; colored markers 555 in the scrollbar, these indicate the portions of the entire difference information displayed in window 500 that contain relevant changes; as shown, based on comparing output of commands and there being a difference command line output of a received command is displayed in a second area beneath the received command; differences are highlighted below output that is not different; additional differences in tabs 530 and 535 are viewable below the output of the received command)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated based on comparing an output of the previous command to the output of the received command and there being a difference, displaying the difference in a portion of the second area below the output of the received command as suggested in Clark into Singh.  Doing so would be desirable because changing the configuration of a network device may have unforeseen and unintended consequences to the stability, reliability, and performance of a corporate infrastructure network or portion thereof (e.g., a subnet). This is, in part, because changes to one network device may inadvertently affect the performance or connectivity of other devices in the network (see Clark [0002]). Prior art methods for determining correctness of a network change may not be completely automated. In some cases, network administrators simply make the change they believe will work and hope for the best. In other cases, limited test criteria may be performed after a network change in an ad-hoc manner to determine if the network “appears” to be functioning properly. However, if a subtle error is introduced to a network without large scale impact, it may be days or weeks before someone discovers that a printer or other device has lost its connection. Loss of network connection by devices is just one of the possible consequences to an unvalidated change. In other cases, a slight performance degradation may occur and not be noticed until a much later point in time. The degradation resulting in poor or less than optimal productivity of the devices (and possibly workforce) reliant on the network infrastructure. In other cases, the consequences of a subtle error may introduce a security vulnerability that can lead to potentially significant consequences if this vulnerability is exploited by an attacker. In short, incorrect configuration settings for network devices may cause undesired network performance, or even network failure. Accordingly, care should be taken when setting or adjusting configuration parameters of network devices (see Clark [0003]).  This disclosure is related to an interface to initiate automated test actions (e.g., network monitoring commands, application monitoring commands, etc.) and view results in an efficient manner.  Results of a set of commands executed prior to a configuration change may serve as a baseline and one or more results of the same set of commands may be intelligently compared to the baseline to identify any potential issues that have arisen (see Clark [0010]). 

Regarding claim 8, claim 8 contains substantially similar limitations to those found in claim 1, the only difference being A system for command output management in a command line interface, comprising: one or more processors; and a computer-readable memory coupled to the one or more processors, the computer-readable memory comprising instructions for (Singh Figs. 1-6; abs., method for processing command line interface (CLI) commands of a CLI-based application; [0024], components of the CLI user interface manager may be implemented in any combination of software and/or firmware; these components are software programs running on one or more computer systems with at least memories and processors, and thus, are executed by processors of the computer systems).  Consequently, claim 8 is rejected for the same reasons.

Regarding claim 15, claim 15 contains substantially similar limitations to those found in claim 1, the only difference being A computer program product for command output management in a command line interface, comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform actions of (Singh Figs. 1-6; abs., method for processing command line interface (CLI) commands of a CLI-based application; [0024], components of the CLI user interface manager may be implemented in any combination of software and/or firmware; these components are software programs running on one or more computer systems with at least memories and processors, and thus, are executed by processors of the computer systems; [0062], it should also be noted that at least some of the operations for the methods may be implemented using software instructions stored on a computer useable storage medium for execution by a computer; [0063], a non-transitory computer-usable or computer readable medium).  Consequently, claim 15 is rejected for the same reasons.

Regarding claim 5, Singh in view of Clark teaches all the limitations of claim 2.  Clark further teaches:
retrieving, by one or more of processors, the output of the previous command displayed in the first area in response to a user action of designating the previous command; and displaying, by one or more processors, the output of the previous command in the second area (Clark Figs. 1-5; [0043], test actions may be initiated by remote invocation of a script via a command line interface made available from certain network devices; [0045], the same set of commands that was run before the change may be automatically executed again; [0047], the administrator can periodically refresh a comparison provided by validation viewer 360 and watch as the network converges to a stable point; [0055], FIG. 5 illustrates a screen shot showing an example of one possible graphical user interface display for validation viewer 360 with an intelligent differencing format; change validation results window 500, in this example, shows that screen area 505 lists Internet Protocol (“IP”) addresses, names for test actions, and commands in a set of selectable tabs beginning with selectable screen tab 510; [0056], selectable tab 515 has been “expanded” to display an intelligent differences result portion associated with the command name “show ip route” executed, for example, on a device with IP address 192.168.56.20; lines 520 and 525 reflect that, based on an intelligent differences algorithm, a difference in the before (e.g., left side) and after (e.g., right side) results for the “show ip route” test action has been found; [0058], returning to FIG. 5, selectable tabs 530 and 535 show additional commands that are available for expansion or further inspection)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated retrieving, by one or more of processors, the output of the previous command displayed in the first area in response to a user action of designating the previous command; and displaying, by one or more processors, the output of the previous command in the second area as suggested in Clark into Singh.  Doing so would be desirable because changing the configuration of a network device may have unforeseen and unintended consequences to the stability, reliability, and performance of a corporate infrastructure network or portion thereof (e.g., a subnet). This is, in part, because changes to one network device may inadvertently affect the performance or connectivity of other devices in the network (see Clark [0002]). Prior art methods for determining correctness of a network change may not be completely automated. In some cases, network administrators simply make the change they believe will work and hope for the best. In other cases, limited test criteria may be performed after a network change in an ad-hoc manner to determine if the network “appears” to be functioning properly. However, if a subtle error is introduced to a network without large scale impact, it may be days or weeks before someone discovers that a printer or other device has lost its connection. Loss of network connection by devices is just one of the possible consequences to an unvalidated change. In other cases, a slight performance degradation may occur and not be noticed until a much later point in time. The degradation resulting in poor or less than optimal productivity of the devices (and possibly workforce) reliant on the network infrastructure. In other cases, the consequences of a subtle error may introduce a security vulnerability that can lead to potentially significant consequences if this vulnerability is exploited by an attacker. In short, incorrect configuration settings for network devices may cause undesired network performance, or even network failure. Accordingly, care should be taken when setting or adjusting configuration parameters of network devices (see Clark [0003]).  This disclosure is related to an interface to initiate automated test actions (e.g., network monitoring commands, application monitoring commands, etc.) and view results in an efficient manner.  Results of a set of commands executed prior to a configuration change may serve as a baseline and one or more results of the same set of commands may be intelligently compared to the baseline to identify any potential issues that have arisen (see Clark [0010]). 

Regarding claims 12 and 19, claims 12 and 19 contain substantially similar limitations to those found in claim 5.  Consequently, claims 12 and 19 are rejected for the same reasons.

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Clark in view of Advanced Shell History (https://web.archive.org/web/20180612204629/https://github.com/barabo/advanced-shell-history, archived 06/12/2018).

Regarding claim 2, Singh in view of Clark teaches all the limitations of claim 1, further comprising:
storing, by one or more processors, the output of the received command (Singh Figs. 1-6; [0040], the optional cache manager 218 of the CLI user interface manager 104 operates to process the output information of the executed CLI commands; caching results of the CLI commands for future usage in a cache pool 224; when the same command is requested, the corresponding result can be retrieved from the cache pool; [0031], the command may include one or more scripts, one or more executable files or one or more file pointers/file paths; see also [0020-0021], [0031-0032], command parameters include paths)
Clark further teaches:
storing the output of the received command together with a timestamp indicating the time when the received command is executed (Clark Figs. 1-5; [0047], the administrator can periodically refresh a comparison provided by validation viewer 360 and watch as the network converges to a stable point; [0055], FIG. 5 illustrates a screen shot showing an example of one possible graphical user interface display for validation viewer 360 with an intelligent differencing format; change validation results window 500, in this example, shows that screen area 505 lists Internet Protocol (“IP”) addresses, names for test actions, and commands in a set of selectable tabs beginning with selectable screen tab 510; [0056], selectable tab 515 has been “expanded” to display an intelligent differences result portion associated with the command name “show ip route” executed, for example, on a device with IP address 192.168.56.20; lines 520 and 525 reflect that, based on an intelligent differences algorithm, a difference in the before (e.g., left side) and after (e.g., right side) results for the “show ip route” test action has been found; [0058], returning to FIG. 5, selectable tabs 530 and 535 show additional commands that are available for expansion or further inspection; a system administrator may monitor the network repeatedly by hitting refresh 540; as shown in Fig. 5, the received commands are stored with timestamp of the last execution adjacent to the refresh button 540)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated storing the output of the received command together with a timestamp indicating the time when the received command is executed as suggested in Clark into Singh.  Doing so would be desirable because changing the configuration of a network device may have unforeseen and unintended consequences to the stability, reliability, and performance of a corporate infrastructure network or portion thereof (e.g., a subnet). This is, in part, because changes to one network device may inadvertently affect the performance or connectivity of other devices in the network (see Clark [0002]). Prior art methods for determining correctness of a network change may not be completely automated. In some cases, network administrators simply make the change they believe will work and hope for the best. In other cases, limited test criteria may be performed after a network change in an ad-hoc manner to determine if the network “appears” to be functioning properly. However, if a subtle error is introduced to a network without large scale impact, it may be days or weeks before someone discovers that a printer or other device has lost its connection. Loss of network connection by devices is just one of the possible consequences to an unvalidated change. In other cases, a slight performance degradation may occur and not be noticed until a much later point in time. The degradation resulting in poor or less than optimal productivity of the devices (and possibly workforce) reliant on the network infrastructure. In other cases, the consequences of a subtle error may introduce a security vulnerability that can lead to potentially significant consequences if this vulnerability is exploited by an attacker. In short, incorrect configuration settings for network devices may cause undesired network performance, or even network failure. Accordingly, care should be taken when setting or adjusting configuration parameters of network devices (see Clark [0003]).  This disclosure is related to an interface to initiate automated test actions (e.g., network monitoring commands, application monitoring commands, etc.) and view results in an efficient manner.  Results of a set of commands executed prior to a configuration change may serve as a baseline and one or more results of the same set of commands may be intelligently compared to the baseline to identify any potential issues that have arisen (see Clark [0010]).  Additionally, displaying the timestamp would better assist the user to understand how recent the displayed results are, thereby increasing ease of use of the system and avoiding user confusion.
However, Singh in view of Clark fails to expressly disclose storing a working path to which the received command is directed.  In the same field of endeavor, Advanced Shell History teaches:
storing a working path to which the received command is directed (Advanced Shell History p. 2, save your command line history in a sqlite3 DB; retains extra command details: exit code, start and stop times (and command duration) (see second image on p. 5, timestamps), current working directory of the command, session details such as tty, pid, ppid, ssh connection details; p. 5, you can invoke a query using the -q flag (notice: lowercase) and passing a query name to go with it; for example, ash_query -q RCWD will show all per-directory history rooted from the current working directory (see second image on p. 5); p. 6, Bash provides the PROMPT_COMMAND environment variable while zsh gives us the precmd environment function; both are repurposed by this program to log the previous command into a local database before each new prompt is displayed; as described, an output a received command is stored together with a working path to which the command is directed, and a timestamp indicating when the received command is executed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated storing a working path to which the received command is directed as suggested in Advanced Shell History into Singh in view of Clark.  Doing so would be desirable because Advanced Shell History works with multiple shells and provides a convenient tool to query the history database (see Advanced Shell History p. 3).  It's for user convenience and meant to enhance shell builtin history. Advanced Shell History changes the default options of your builtin history. Hopefully both are an improvement (see Advanced Shell History p. 7).  Advanced Shell History changes your normal shell history settings to enable options necessary for the magic to work (see Advanced Shell History p. 8).  Additionally, the logging features of Advanced Shell History would improve the systems of Singh in view of Clark by providing more details and context for commands in a command line environment that provide user convenience (see Advanced Shell History p. 3) and improvement to existing history functions (see Advanced Shell History pp. 7-8), thereby better enabling the user to view historical details of commands.

Regarding claims 9 and 16, claims 9 and 16 contain substantially similar limitations to those found in claim 2.  Consequently, claims 9 and 16 are rejected for the same reasons.

Regarding claim 7, Singh in view of Clark in further view of Advanced Shell History. teaches all the limitations of claim 2.  Advanced Shell History further teaches:
wherein the working path specifies a file folder (Advanced Shell History p. 2, save your command line history in a sqlite3 DB; retains extra command details: exit code, start and stop times (and command duration), current working directory of the command (see second image on p. 5, file folders), session details such as tty, pid, ppid, ssh connection details; p. 5, you can invoke a query using the -q flag (notice: lowercase) and passing a query name to go with it; for example, ash_query -q RCWD will show all per-directory history rooted from the current working directory (see second image on p. 5, file folders); p. 6, Bash provides the PROMPT_COMMAND environment variable while zsh gives us the precmd environment function; both are repurposed by this program to log the previous command into a local database before each new prompt is displayed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the working path specifies a file folder as suggested in Advanced Shell History into Singh in view of Clark.  Doing so would be desirable because Advanced Shell History works with multiple shells and provides a convenient tool to query the history database (see Advanced Shell History p. 3).  It's for user convenience and meant to enhance shell builtin history.  Advanced Shell History changes the default options of your builtin history. Hopefully both are an improvement (see Advanced Shell History p. 7).  Advanced Shell History changes your normal shell history settings to enable options necessary for the magic to work (see Advanced Shell History p. 8).  Additionally, the logging features of Advanced Shell History would improve the systems of Singh in view of Clark by providing more details and context for commands in a command line environment that provide user convenience (see Advanced Shell History p. 3) and improvement to existing history functions (see Advanced Shell History pp. 7-8), thereby better enabling the user to view historical details of commands

Regarding claim 14, claim 14 contains substantially similar limitations to those found in claim 7.  Consequently, claim 14 is rejected for the same reasons.

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 8, 12, 15, and 19.  The corrections to claims 1, 8, and 15 have been approved, and the previous objections to claims 1, 8, and 15 are respectfully withdrawn.  Claims  5, 12, and 19 stand rejected under 35 U.S.C. 112(b).  
Regarding independent claim 1, the Applicant alleges that Singh in view of Clark as described in the previous Office action, does not explicitly teach storing, by one or more processors, the command entered in the current line and the output of the received command as a pair, as has been amended to the claim.  Examiner respectfully disagrees.
As discussed in the rejection above, Singh teaches method including receiving a command entered in the current line (Singh Figs. 1-6; [0017], [0023], [0046-0051]), displaying, by one or more processors, an output generated from an execution of the received command  (Singh Figs. 1-6; [0040], [0046-0050], [0057]), and storing the command entered in the current line and the output of the received command as a pair (Singh Figs. 1-6; [0025-0026], [0040], [0042], [0045], [0050], [0057], [0059], claim 4).
Specifically, Singh teaches a CLI command description extractor that stores commands and command outputs in storage 220, including at least a description of the usage of the CLI command and any required input parameters to execute the CLI command, and may also include any output as a result of the CLI command execution ([0025-0026]).  Singh further teaches a cache manager that caches commands and their results for future usage in output cache 222, also stored the storage 220 ([0040]).  When a CLI command is executed, the output cache is searched for the CLI command and its output, and the output stored in the output cache is used as the output of the CLI command.  Additionally, a copy of the output of executed CLI command is saved or cached in the output cache for future use by the cache manager ([0042], [0045], [0057-0059], claim 1).  Thus Singh is considered to teach that the received commands and their output are stored as a pair within the system.  Singh further discloses displaying received commands and their outputs stored together on a screen (Fig. 4 and [0050]).  Thus, Singh in view of Clark is considered to teach claim 1.
Similar arguments have been presented for claims 8 and 15 and thus, Applicant' s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 5, 7, 9, 12, 14, 16, and 19 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 8, and 15.  However, as discussed above, Singh in view of Clark is considered to teach claims 1, 8, and 15, and consequently, claims 2, 5, 7, 9, 12, 14, 16, and 19 are rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143